                             IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


       IN RE:                                     : Case No. 17-17361
                                                  :
       RICHARD M. OSBORNE,                        : Chapter 7
                                                  :
                                   Debtor         : Judge Arthur I. Harris


                           DEBTOR’S AND TATONKA OIL COMPANY, LLC’S
                            MOTION TO QUASH AND STAY FOR LACK OF
                              SUBJECT MATTER JURISDICTION AND
                               OBJECTIONS TO MOTION TO COMPEL

                     Now comes Richard M. Osborne, the Debtor, in his dual capacities as the

       Debtor and as the 100% owner of the outstanding membership interests in Tatonka Oil

       Company, LLC (“Tatonka”), and Tatonka, by and through a special appearance of counsel, to

       object to a Motion to Compel set for hearing on May 4, 2021, at 10:00 a.m. in Courtroom 1A

       of the Howard M. Metzenbaum U.S. Courthouse, at 201 Superior Avenue, Cleveland, Ohio.

       The hearing is to consider a Motion to Compel discovery from Tatonka. In addition, the

       Debtor and Tatonka (“Movants”) move to Quash and Stay discovery sought of them by

       Legacy Ridge PA, LLA (“Legacy Ridge”).

                     Your Movants file this Motion to Quash and Stay the discovery efforts of

       Legacy Ridge because this Court lacks subject matter jurisdiction to authorize discovery

       from Tatonka and from the Debtor.




                                                   -1-
17-17361-aih    Doc 1104   FILED 05/03/21       ENTERED 05/03/21 07:35:58       Page 1 of 10
                     The Court lacks subject matter jurisdiction because Legacy Ridge is not a

       “party in interest” that would be entitled pursuant to Section 1109(b) of the Bankruptcy

       Code to an order under Fed.R.Bankr.P. 2204 to authorize an examination of the Movants.

                     The reasons for granting this Motion are more particularly stated in the

       Movant’s Brief in Support, attached hereto and incorporated herein by reference.



       Date: May 3, 2021                         /s/ Stephen G. Thomas
                                                 Stephen G. Thomas (0007382)
                                                 steve@sgtlaw.net
                                                 Stephen G. Thomas Co., L.P.A.
                                                 100 North Main Street, Suite 235
                                                 Chagrin Falls, Ohio 44022
                                                 (440) 247-4765
                                                 (440) 247-7446 - fax
                                                 Attorney for Debtor (for purposes of this
                                                 Motion to Quash only)


                                       CERTIFICATE OF SERVICE

                     I hereby certify that on May 3, 2021, I electronically filed the foregoing
       Debtor’s and Tatonka Oil Company, LLC’s Motion to Quash and Stay for Lack of Subject
       Matter Jurisdiction, etc. with the Clerk of the Court by using the EM/ECF system, which will
       send a notice of electronic filing to all CM/ECF participants.



                                                 /s/   Stephen G. Thomas
                                                 Stephen G. Thomas (0007382)




                                                 -2-
17-17361-aih   Doc 1104    FILED 05/03/21     ENTERED 05/03/21 07:35:58         Page 2 of 10
                                            BRIEF IN SUPPORT

                     A. Introduction

                     This Motion to Quash and Stay and the Objections stated herein, raise issues

       that are unresolved in 6th Circuit jurisprudence concerning the standards for evaluating

       when a stranger to bankruptcy proceedings can qualify as a “party in interest.” See Schier v.

       Nathan (In Re Capital Contracting Company), 924 F.3d 890 (6th Cir. 2019).

                     The Objections, Motion to Quash and Stay filed by Tatonka and the Debtor

       assert that Legacy Ridge is not a “party in interest,” pursuant to Section 1109(b) of the

       Bankruptcy Code, as a result of which this Court lacks subject matter jurisdiction to compel

       discovery from Tatonka and from Richard M. Osborne, the Debtor, who owns the outstand-

       ing membership interests in Tatonka, subject to the Trustee’s unexecuted rights to step

       into the Debtor’s shoes as the owner of Tatonka.

                     The immediacy of this issue is most critical for Tatonka, which is scheduled

       for a hearing on May 4, 2021, on a Motion to Compel Discovery filed by Legacy Ridge.

                     The burden of establishing subject matter jurisdiction lies with the party who

       asserts it exists. In the present case, that would be Legacy Ridge. Imagepoint, Inc. v. JP

       Morgan Chase Bank (In Re Imagepoint, Inc.), 2012 WL 5480631 (E.D. Tenn. B. Ct. 2013).

                     If a court lacks subject matter jurisdiction, it generally is barred from taking

       any action that would go to the merits of the case until its jurisdiction is resolved. Shortt v.

       Richmond Mall Associates, Inc., 922 F.2d 836 (Table) (4th Cir. 1990). And if a stranger to

       proceedings seeks to intervene (which Legacy Ridge never did) or to assert rights without

       standing in the underlying proceeding, a federal court lacks subject matter jurisdiction over

                                                   -3-
17-17361-aih   Doc 1104     FILED 05/03/21      ENTERED 05/03/21 07:35:58           Page 3 of 10
       the claim of that stranger. Mirant Potomac River, LLC v. U.S. Environmental Protection

       Agency, 577 F.3d 223 (4th Cir. 2009). And like the uncertainty under 6th Circuit jurispru-

       dence over who qualifies as a party-in-interest under 11 U.S.C. Section 1109(b), so also the

       non-Article III nature of a bankruptcy court raises questions of justiciability. Schier v.

       Nathan (In Re Capital Contracting Company), supra.

                      In any event, because the lack of subject matter jurisdiction is never waived,

       the subject Objections and Motion to Quash and to Stay are timely asserted. “The lack of

       subject matter jurisdiction is a nonwaivable defect that may be raised at any time to justify

       dismissal of a pending action.” Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir. 1984)

       (citation omitted).

                      For these reasons, while Tatonka’s challenge to subject matter jurisdiction is

       pending, and until Legacy Ridge meets its burden to demonstrate that subject matter

       jurisdiction exists, the Court lacks power to consider the Motion to Compel on May 4, 2021,

       or to enforce any order related to Legacy Ridge’s efforts at discovery from Tatonka or the

       Debtor.

                      B. Statement of the Case

                      Legacy Ridge has obtained an Order from this Court authorizing discovery

       proceedings from Tatonka. [Doc. 1076.] The Order was granted without opposition and

       without an entry of appearance by counsel for Tatonka.

                      Tatonka is an Ohio limited liability company in which the Debtor owns the

       entire membership interest; it is one of hundreds of business interests of the Debtor that

       the Trustee controls by reason of her appointment over the Debtor’s estate. See Adversary

                                                   -4-
17-17361-aih     Doc 1104    FILED 05/03/21     ENTERED 05/03/21 07:35:58          Page 4 of 10
       Complaint filed in Bankruptcy Case No. 17-17361, as Doc. 925, at para. 16 of the Complaint,

       and Exhibit A thereto. But because Tatonka is a limited liability company and because

       Tatonka is not a debtor subject to bankruptcy proceedings other than derivatively through

       the Debtor’s membership interest therein, the assets of Tatonka are not property of the

       estate. Rather, to convert the assets of Tatonka into readily-saleable assets of the estate,

       the Trustee first would need to step into the shoes of the Debtor to dissolve Tatonka. In Re

       Prebul, 2011 WL 2947045 (E.D. Tenn. B.Ct. 2011), which involved dissolution provisions

       under New York’s law of limited liability companies that are not available under Ohio law

       at R.C. 1705.43.

                     As of the present day, Tatonka remains a duly-authorized and operating Ohio

       limited liability company. See Exhibit A hereto, copy of Articles of Organization on file with

       the Ohio Secretary of State. Likewise, Legacy Ridge is an operating Ohio limited liability

       company. See Exhibit B.

                     A hearing has been scheduled for May 4, 2021, on a motion to compel

       discovery from Tatonka. [Doc. 1094.] The Motion to Compel was filed on April 15, 2021.

       [Doc. 1092.] The Motion to Compel has not been opposed and no counsel has entered an

       appearance to represent Tatonka on the Motion to Compel, prior to the present Objections

       and Motion to Quash and Stay.

                     Discovery reportedly is sought to confirm information already obtained from

       the Trustee, concerning certain oil and gas wells owned by Tatonka on real property

       acquired by Legacy Ridge, but Tatonka and the Debtor dispute whether a stranger’s

       interest in obtaining discovery is the kind of concrete interest that qualifies for subject

                                                   -5-
17-17361-aih   Doc 1104     FILED 05/03/21      ENTERED 05/03/21 07:35:58          Page 5 of 10
       matter jurisdiction. Environmental Law & Policy Center v. FirstEnergy Solutions Corp. (In Re

       FirstEnergy Solutions Corp.), 828 FedAppx. 321 (6th Cir. 2020).

                      Legacy Ridge acquired the relevant real property from the Trustee on August

       31, 2020. See Legacy Ridge’s Motion for Examination, Doc. 1069, at para. 7. Assuming

       caveat emptor applied, Legacy Ridge acquired 421.82 acres of land without the underlying

       mineral rights, for a purchase price of $1.7 million. Id., Doc. 1069, at paras. 5 and 7.

                      Under Pennsylvania law, once a mineral estate is severed from the surface

       estate, the owner of the surface rights has no enforceable interest in the subsisting mineral

       estate. Sedat Inc. v. Fisher, 420 Pa.Super. 469 (Superior Ct. 1992).

                      With the acquisition of the surface rights, Legacy Ridge effectively removed

       the 421.82 acres it acquired from the bankruptcy estate.

                      Legacy Ridge now seeks as a prospective purchaser of the underlying mineral

       rights to compel Tatonka and Debtor to respond to discovery, but that coercive power

       requires Legacy Ridge to demonstrate its standing as a party-in-interest under Section

       1109(b) of the Bankruptcy Code before it can compel discovery.

                      Respectfully, Legacy Ridge is not a party-in-interest under the Bankruptcy

       Code because its elusive interest as a prospective purchaser of a non-asset of the estate is

       not a direct interest in property of the estate. Instead it is at best a remote interest that

       does not qualify Legacy Ridge to be recognized as a party-in-interest.

                      C. Argument

                      When purchasing the surface rights to 421.82 acres, it was incumbent on

       Legacy Ridge to determine what derivative rights it might acquire in the mineral estate

                                                    -6-
17-17361-aih   Doc 1104     FILED 05/03/21       ENTERED 05/03/21 07:35:58          Page 6 of 10
       from the Trustee. Any failure to do so was done at the buyer’s peril, under the principle of

       buyer beware. Thus, any rights Legacy Ridge might seek to enforce against Tatonka as the

       owner of the mineral estate are illusory and purely speculative. They are dependent upon

       a willing buyer (Legacy Ridge) and a willing seller (the Trustee) reaching an agreed price at

       some future time to acquire property that is not yet an asset of the estate, or upon a not-yet

       defined intrusion by the mineral estate upon the surface of the property. Legacy Ridge’s

       effort to involve Tatonka in any sale negotiations to be undertaken with the Trustee is

       merely an officious fishing expedition.

                     Thus, while a bidder for assets of a company has the status of a party-in-

       interest while the bidder is engaging in a court-sanctioned process to bid for assets of an

       estate, if the bidding process has not commenced the prospective bidder would have no

       interest as a non-party to enforce a demand for discovery. In Re Summit Corporation, 891

       F.2d 1 (1st Cir. 1989). See also Herd v. Herd (In Re Herd), 2007 WL 2481369 (E.D. Tenn.

       2007), holding that a bankruptcy court loses jurisdiction over a purchaser and the assets

       purchased from a trustee after the sale is complete.

                     In the present case, there is no evidence and no allegation of a bidding

       process being sanctioned by the Court that would qualify Legacy Ridge as a party-in-

       interest.

                     While there is no conclusive definition of a “party-in-interest” under Section

       1109(b), and while courts generally accept a broad interpretation of that status, there are

       limits. Compare In Re Amatex Corporation, 755 F.2d 1034 (3rd Cir. 1985), holding that

       future asbestos claimants deserved representation in reorganization proceedings of a

                                                    -7-
17-17361-aih   Doc 1104     FILED 05/03/21       ENTERED 05/03/21 07:35:58        Page 7 of 10
       manufacturer of asbestos, with Matter of James Wilson Associates, 965 F.2d 160, 169 (7th

       Cir. 1992), where the court discussed a party-in-interest under Section 1109(b), as follows:

       “[A]ll the section means is that anyone who has a legally protected interest that could be

       affected by a bankruptcy proceeding is entitled to assert that interest with respect to any

       issue to which it pertains, thus making explicit what is implicit in an in rem proceeding –

       that everyone with a claim to the res has a right to be heard before the res is disposed of

       since that disposition will extinguish all claims.”

                     But here there is only the mineral estate owned by Tatonka in which Legacy

       Ridge can claim no interest.

                     Legacy Ridge can have no right to be heard concerning assets of a bankruptcy

       in which it has no claim. Herd v. Herd, supra. While Tatonka is the owner of the mineral

       estate that underlies the land of Legacy Ridge, the separation of interests between the

       surface estate and the mineral estate affords Legacy Ridge no interest that would be legally

       protectable in bankruptcy proceedings based solely on Legacy Ridge’s status as the owner

       of the surface rights. See 28 U.S.C., Section 1334(c)(2), requiring abstention over state law

       issues in bankruptcy proceedings without an independent basis for jurisdiction.1

                     At most, to enforce a claim arising under Pennsylvania law, Legacy Ridge

       would have a right to seek relief from the automatic stay, but that right would not qualify

       Legacy Ridge as a party-in-interest in the absence of a pending claim in the state courts of



               1
               Legacy Ridge, Tatonka and the Debtor are all citizens of Ohio, and as a result
       diversity jurisdiction over claims under Pennsylvania law between the owners of the
       surface and mineral estates would not exist.

                                                    -8-
17-17361-aih   Doc 1104     FILED 05/03/21       ENTERED 05/03/21 07:35:58        Page 8 of 10
       Pennsylvania giving rise to seeking relief from the automatic stay. In Re Overview Equities,

       Inc., 240 B.R. 683 (E.D. N.Y. 1999).

                     And while the Trustee has a potential interest, if she chooses, to seek a

       dissolution of Tatonka, until such a proceeding commences the Trustee has no enforceable

       interest in the assets of Tatonka beyond her right to prohibit a dissipation of its assets in

       derogation of her rights as the possessor of the Debtor’s rights of membership in Tatonka.

       See Adversary Complaint in Case No. 17-17361, Doc. 925.

                     Further, party-in-interest status should be determined on a case-by-case

       basis, with emphasis on whether a party has a financial stake or another significant legal

       stake in a bankruptcy proceeding, which is determined by a court on a fact-finding basis. El

       Commandante Management Company, LLC, 359 B.R. 410, 417 (D. Puerto Rico B.Ct. 2006).

       To date, there has been no fact-finding of Legacy Ridge’s status as a party-in-interest.

                     Thus, in the absence of controlling authority in the 6th Circuit on determining

       party-in-interest status, as acknowledged in Schier v. Nathan (In Re Capital Contracting

       Company), supra,2 the Movants propose that this Court should adopt the limits on party-in-

       interest standing that were recognized in In Re Innkeepers USA Trust, 448 B.R. 131 (S.D.

       N.Y. B.Ct. 2011).

                     In the Southern District of New York, courts disqualify a party from “‘party in

       interest’ standing where a party’s interest in the proceeding is not a direct one.” * * * “The

       ‘real party interest’ is the one who, [sic] under the applicable substantive law, has the legal


               2
              See also Consol Energy, Inc. v. Murray Energy Holdings Co. (In Re Murray Energy
       Holdings), 624 B.R. 606, n. 3 (6th Cir. BAP 2021).

                                                   -9-
17-17361-aih   Doc 1104     FILED 05/03/21      ENTERED 05/03/21 07:35:58          Page 9 of 10
        right which is sought to be enforced or is the party entitled to bring suit. [Citations

        omitted.].” Id., 448 B.R., at 141. See also Environmental Law & Policy Center v. FirstEnergy

        Solutions Corp. (In Re FirstEnergy Solutions Corp.), supra, requiring a direct stake and

        concrete particularized injury for standing under 11 U.S.C., Section 1109(b) and In Re Alpha

        Natural Resources, Inc., 544 B.R. 848 (E.D. Va. B.Ct. 2016), applying authority from the 4th

        Circuit that “party in interest” is defined as “one who has a pecuniary interest in the

        distribution of assets to creditors.” Id., 448 B.R., at 855.

                       In the present case, Legacy Ridge has an inchoate expectancy in an unen-

        forceable hope to be able to buy a mineral estate that the Trustee does not own. It has no

        pecuniary interest in or claim against the assets of the estate. For reasons not exactly clear

        from proceedings to date, Legacy Ridge seeks to invoke the jurisdiction of the Bankruptcy

        Court to authorize a fishing expedition without a direct stake or a showing of particularized

        injury to sustain “party-in-interest” jurisdiction.

                       For these reasons, the Motion to Quash and Stay should be granted.



        Date: May 3, 2021                             /s/ Stephen G. Thomas
                                                      Stephen G. Thomas (0007382)




                                                     - 10 -
17-17361-aih   Doc 1104      FILED 05/03/21       ENTERED 05/03/21 07:35:58        Page 10 of 10
